DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Applicant’s election without traverse of Group 2, recited by claims 26-40 in the reply filed on November 12, 2021 is acknowledged.
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 34, claim 34 recites that “the step of returning the cleaned fuel to the storage tank comprises returning the cleaned fuel to a different storage tank 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0094539 by O’Brien in view of U.S. 2009/0071510 by Hancock in view of U.S. 2016/0107206 by Kawakami.  
With regard to claim 26, O’Brien teaches a method of processing a hydrocarbon liquid stored in a storage tank (item 10 in Figure 1), wherein the hydrocarbon liquid comprises contaminants in the form of suspended particles (Abstract; Par. 0007-0009 and 0022-0032).  O’Brien’s method comprises extracting the most contaminated portion of the hydrocarbon liquid from the storage tank (via lift tube 12 in Figures 1 and 2) and delivering the most contaminated portion into a settlement tank (item 4 in Figure 1; shown but not labeled in Figure 2; the dip tube 24 in Figure 2 is inside the settlement tank in Figure 2) to separate the most contaminated portion of hydrocarbon liquid into a contaminated portion substantially containing the suspended particles and a fuel portion substantially containing the hydrocarbon liquid (Par. 0022-0032).  The movement of the most contaminated portion of the hydrocarbon liquid into the storage tank is illustrated in Figure 2 as “phase 1”.  O’Brien’s method comprises cleaning the hydrocarbon liquid present in the storage tank (this is illustrated in the “phase 2” of Figure 3 and the “phase 3” of Figure 4) and the hydrocarbon liquid obtained from the settlement tank (this is illustrated in the “phase 4” of Figure 5) to further remove any suspended particles to form a cleaned fuel (Par. 0022-0032).   O’Brien’s method comprises returning the cleaned fuel to the storage tank (Par. 0024-0028).  O’Brien’s method comprises disposing of suspended particles obtained from the hydrocarbon liquid (this is illustrated in Figure 6; Par. 0030-0032).  
O’Brien does not teach a cleaning step of cleaning the settlement tank to substantially remove any remnants of the hydrocarbon liquid or suspended particles.  
Hancock teaches that, when attempting to remove hydrocarbon remnants from a container, this can successfully be achieved by using nozzles to spray rinse liquid into the container such that the rinse liquid can mix with the hydrocarbon remnants and be discharged from the container with the hydrocarbon entrained remnants (Abstract; Par. 0061).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of O’Brien such that, after the discharging of suspended particles from the settlement tank (as described in Par. 0030 of O’Brien), nozzles are used to inject rinse liquid into the container such that a the rinse liquid can mix with any remaining hydrocarbon remnants and be discharged from the container with entrained hydrocarbon remnants.  In this combination of O’Brien in view of Hancock, this step of cleaning the settlement tank with injected rinse liquid corresponds to applicant’s step of cleaning the settlement tank.
The combination of O’Brien in view of Hancock does not teach a step of purging the settlement tank to create an inert atmosphere within the settlement tank.
Kawakami teaches that a tank used to contain hydrocarbons can advantageously be purged with nitrogen gas in order to ensure that oxygen is removed from the tank (Par. 0057-0060), and it is well known in the art of hydrocarbon storage that it can be dangerous for oxygen to be inside a tank used to contain hydrocarbons (due to the risk of combustion; MPEP 2144.03, Official Notice
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of O’Brien in view of Hancock such that the method of O’Brien in view of Hancock comprises a step of purging the settlement tank with injected nitrogen gas (via a source of nitrogen gas connected to the settlement tank) such that oxygen gas is advantageously removed from the tank and an inert atmosphere is created inside the tank.  It is well known in the art of hydrocarbon storage that it can be dangerous for oxygen to be inside a tank used to contain hydrocarbons (due to risk of explosion), and the motivation for performing the modification was provided by Kawakami, who teaches that a tank used to contain hydrocarbons can advantageously be purged with nitrogen gas in order to ensure that oxygen is removed from the tank.  
With regard to claim 27, in the method of O’Brien in view of Hancock in view of Kawakami, the step of extracting the most contaminated portion of the hydrocarbon liquid from the storage tank comprises extracting the lowermost portion of the hydrocarbon liquid from the storage tank (Par. 0024 of O’Brien).  
With regard to claim 28, in the method O’Brien in view of Hancock in view of Kawakami, separation of the most contaminated portion of the hydrocarbon liquid into a contaminated portion containing the suspended particles and a fuel portion occurs under gravity in the settlement tank (Par. 0024-0030).  
With regard to claims 29 and 30, in the method of O’Brien in view of Hancock in view of Kawakami, the step of cleaning the hydrocarbon liquid present in the storage tank and the hydrocarbon liquid obtained from the settlement tank comprises passing 
With regard to claim 31, in the method of O’Brien in view of Hancock in view of Kawakami, the fuel from the storage tank is circulated and cleaned in the cleaning circuit until its measured purity reaches a predetermined purity level (Par. 0025).  The combination of O’Brien in view of Hancock in view of Kawakami does not teach that the hydrocarbon liquid obtained from the settlement tank is also subjected to purity testing when it is cleaned in the cleaning circuit.  However, since O’Brien teaches that purity testing of cleaned hydrocarbon liquid is an effective way of determining if the hydrocarbon liquid has been cleaned to a desired extent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of O’Brien in view of Hancock in view of Kawakami such that the hydrocarbon liquid obtained from the settlement tank is also subjected to the purity testing in order to determine if the hydrocarbon liquid from the settlement has reached the desired level of purity.  The motivation for performing the modification was provided by O’Brien, who teaches that such purity testing can advantageously allow one to determine if cleaned hydrocarbon liquid has reached the desired level of cleaning.  
With regard to claim 32, in the method of O’Brien in view of Hancock in view of Kawakami, the testing of the hydrocarbon liquid purity is performed as the hydrocarbon liquid passes through the fuel cleaning circuit (Par. 0025).  
With regard to claim 33, in the method of O’Brien in view of Hancock in view of Kawakami, the cleaned fuel is returned to the storage tank from which it was extracted (Par. 0024-0028).
With regard to claim 34, the method of O’Brien in view of Hancock in view of Kawakami does not teach that the cleaned fuel is returned to a different storage tank from which it was extracted.  O’Brien does teach that cleaned fuel may be delivered to an alternative storage capacity (Par. 0028).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of O’Brien in view of Hancock in view of Kawakami such that the cleaned fuel is delivered to a different storage tank at a different location.  It is well known that fuel can be needed at different locations.  O’Brien teaches that cleaned fuel may be delivered to an alternative storage capacity, and the motivation for delivering the cleaned fuel to a different storage tank at a different location would be to allow the cleaned fuel to be stored at a location where its use is more needed.  
With regard to claim 35, in the method of O’Brien in view of Hancock in view of Kawakami, the step of disposing of the suspended particles comprises disposing of the suspended particles into a waste collection drum (reads on dedicated disposal receptacle; Par. 0030 of O’Brien).  
With regard to claim 36, in the developed method of O’Brien in view of Hancock in view of Kawakami, the step of cleaning the settlement tank comprises washing an interior of the settlement tank with rinse liquid, as discussed in the rejection of claim 26.  
With regard to claim 37, in the developed method of O’Brien in view of Hancock in view of Kawakami, the step of cleaning the settlement tank comprises washing an interior of the settlement tank with rinse liquid sprayed under pressure from nozzles, as discussed in the rejection of claim 26.  The combination of O’Brien in view of Hancock in view of Kawakami does not explicitly recite that the nozzles spray the rinse liquid onto walls of the tank.  However, since the point of the rinse liquid cleaning is to remove hydrocarbon remnants from the tank, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of O’Brien in view of Hancock in view of Kawakami such that the rinse liquid from the nozzles is directed onto multiple interior walls of the settlement tank, thus advantageously ensuring that any hydrocarbon remnants are removed from those walls.  
With regard to claim 38, in the combination of O’Brien in view of Hancock in view of Kawakami developed in the rejection of 26, the step of purging the settlement tank comprises connecting an inert gas source to the settlement tank to purge the settlement tank with nitrogen gas.  
With regard to claim 39, the combination of O’Brien in view of Hancock in view of Kawakami does not explicitly teach that the inert gas source of nitrogen gas is a compressed nitrogen gas source.  However, in the art of supplying nitrogen gas into an interior, it is well known (see MPEP 2144.03, Official Notice) that a source of compressed nitrogen gas can successfully be used to supply nitrogen gas into an interior, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of O’Brien in view of Hancock in view of Kawakami such that the inert gas source is a source of compressed nitrogen gas.  
With regard to claim 40, in the combination of O’Brien in view of Hancock in view of Kawakami, the extracting of the most contaminated portion of the hydrocarbon liquid, the delivery of the most contaminated portion to the settlement tank, the cleaning of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
February 12, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714